Title: From George Washington to Samuel Huntington, 10 September 1780
From: Washington, George
To: Huntington, Samuel


                        

                            
                            Sir,
                            Head Qrs near Hackinsack New bridge Sepr 10th 1780
                            
                        
                        In the letter which I did myself the honor of writing to you yesterday (respecting the Cloths taken in the
                            Quebec Fleet) I forget to mention, tho’ it was fully my intention to have done it, that the Cargo’s of those Vessels
                            consisted in part of Salted Beef & Porke, the securing of which (if good) would be of infinite advantage to the
                            Army in any operation—or for the Garrison at West point if none can be undertaken.
                        The propriety & practicability of such a purchase is now submitted to the consideration of
                            Congress—and I have the honor to be with greatest respect—Sir Yr most Obedt & Hble Servt
                        
                            Go: Washington
                        
                    